Citation Nr: 1515293	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from April 1972 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2015, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus due to excessive noise exposure in service.  He testified that he noticed hearing loss and tinnitus in service and shortly thereafter, continuing to the present.  The Board acknowledges that the Veteran's service medical records do not show any a bilateral hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  That also applies to tinnitus.  The Veteran has not yet been provided a VA examination and opinion to determine if he has bilateral hearing loss disability for VA purposes by the standards of 38 C.F.R. § 3.385, and if so, to determine the etiology of any current bilateral hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Also, during the February 2015 hearing, the Veteran testified that he had an audiogram performed at the VA medical center in Grand Junction, Colorado, right after he submitted his initial claim for service connection for hearing loss, which was in May 2009.  However, there are no VA audiology reports or audiograms of record.  Thus, on remand, the AOJ should obtain all relevant audiology reports and audiogram evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all audiology reports and audiogram findings from the Grand Junction, Colorado VA facility.  Any unsuccessful attempts to secure that evidence must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine whether he has bilateral hearing loss consistent with 38 C.F.R. § 3.38 , and the etiology of any hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider statements from the Veteran and others regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinion expressed should be provided. The examiner should provide the following:

(a) Conduct audiology testing to determine whether the Veteran has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.

(b) Opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for any bilateral hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service. 

(c) Opine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for any tinnitus, that should be stated.  The examiner should note that the absence of in-service evidence of tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding ringing in the ears during and after service. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

